office_of_chief_counsel internal_revenue_service memorandum number release date cc ita preno-144820-04 uilc date date to associate area_counsel small_business self-employed cc sb mil from acting chief branch office of associate chief_counsel income_tax accounting cc ita subject wisconsin dairy investment_tax_credit this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue what is the federal_income_tax treatment of the recently enacted dairy investment_tax_credit under sec_71 3n and 3n of the wisconsin statutes conclusion the nonrefundable nontransferable state tax_credit is treated for federal_income_tax purposes as a reduction in state tax_liability to the extent a taxpayer deducts state taxes under sec_164 the credit effectively reduces the sec_164 deduction the credit is not treated as a recovery or reimbursement of the capital expenditures_for dairy farm modernization or expansion that qualify taxpayers for the credit facts preno-144820-04 the following description reflects our understanding of the dairy investment_credit based on our review of the relevant state statutes and the material on the website for the wisconsin department of revenue chapter of the wisconsin statutes provides for income and franchise_taxes for state and local revenues subchapter_i which contains dollar_figure through provides for the taxation of individuals and fiduciaries subchapter iv which contains dollar_figure through provides for the taxation of corporations sec_71 3n and 3n of the wisconsin statutes provide for a credit against the tax imposed under subchapters i and iv respectively the credit is an amount equal to of the amount the claimant paid in the tax_year for dairy farm modernization or expansion related to the operation of the claimant's dairy farm dairy farm modernization or expansion means the construction improvement or acquisition of equipment for dairy animal housing confinement animal feeding milk production or waste management the credit is not allowed for expenditures that are claimed as a deduction under sec_162 the credit is available for taxable years that begin after date and before date the maximum aggregate amount that may be claimed by a claimant during this six-year period is dollar_figure the credit is nonrefundable and may be carried forward for up to years see wis stat sec_71 3n f 3n f and f we understand that the credit is not transferable under state law the amount of the credit must be included in the claimant’s income except that credits computed by a partnership and passed through to partners are added to the partnership’s income and credits computed by a tax-option corporation and passed through to shareholders are added to the tax-option corporation’s income see wis stat sec_71 a a and g wisconsin tax bulletin p date law and analysis sec_61 of the internal_revenue_code provides that except as otherwise provided gross_income means all income from whatever source derived sec_1_61-1 of the income_tax regulations provides that gross_income includes income realized in any form whether in money property or services under the tax_benefit_rule partially codified in sec_111 of the code a refund of state tax is generally excludable from federal gross_income to the extent that the refund represents a recovery_of an amount of state tax that was deducted without tax_benefit in a prior year we were not asked to address the tax_credit that applies to insurance_companies in sec_71 3n of the wisconsin statutes preno-144820-04 sec_164 of the code generally allows as a deduction certain types of taxes listed in sec_164 - that are paid_or_accrued within the tax_year see also sec_1_164-1 of the income_tax regulations specifically sec_164 provides for the deduction of state_and_local_income_taxes paid_or_accrued within the tax_year additionally sec_164 provides for the deduction of state and local_taxes not described in sec_164 - that are paid_or_accrued within the tax_year in carrying_on_a_trade_or_business or an activity described in sec_212 relating to expenses for production_of_income see also revrul_70_561 1970_2_cb_40 pennsylvania excise_tax imposed on corporate net_income is deductible under sec_164 under sec_1012 of the code the basis_of_property is generally its cost sec_167 provides for a depreciation deduction for business property taxpayers may elect to expense the cost of certain depreciable business_assets under sec_179 generally a state tax_credit to the extent that it can only be applied against the recipient's current or future state tax_liability is treated for federal_income_tax purposes as a reduction or potential reduction in the taxpayer's state tax_liability the amount of the credit is not included in the taxpayer's federal gross_income or otherwise treated as a payment from the state and is not deductible as a payment of state tax under ' cf revrul_79_315 1979_2_cb_27 holding iowa income_tax rebate credited against tax due is neither includible in federal gross_income nor deductible under sec_164 similarly an accrual-basis taxpayer is not required to take the value of such future tax_credits into income the credits will simply reduce the taxpayer's otherwise-deductible tax_liabilities as and if they accrue see snyder v united_states 894_f2d_1337 u s app lexis 6th cir in certain situations in order to reflect the substance of a transaction and treat similarly- situated taxpayers fairly a reduction in state tax_liability may be recharacterized for federal tax purposes as a deemed payment by the state to the taxpayer this treatment may be appropriate for example when a credit abatement or similar item is provided in return for the provision of services the use of property or the transfer of property such a recharacterization may involve deeming the taxpayer to have made an equal offsetting payment to the state in satisfaction of the taxpayer's tax_liability unreduced by the credit and this offsetting deemed payment to the state may be deductible as a payment of tax if it otherwise qualifies the wisconsin dairy investment_credit illustrates the normal case in which a state tax_credit is treated for federal tax purposes as a reduction in tax not as an item_of_income and an offsetting payment of tax see holding of revrul_79_315 the dairy investment_credit is not treated for federal tax purposes as a recovery or reimbursement of the capital expenditures_for dairy farm modernization or expansion that qualify taxpayers for the credit the treatment of the credit for state tax purposes-the fact that the amount of the credit is included in the claimant's gross_income for state tax purposes-does not change its federal tax treatment preno-144820-04 more specifically to the extent a taxpayer deducts state taxes under sec_164 the wisconsin dairy investment_credit simply has the federal tax effect of reducing the sec_164 deduction in an amount that is partially offset by the increase in state tax caused by including the amount of the credit in state income similarly the fact that a state tax_refund is attributable in whole or in part to the reduction in state tax caused by the dairy investment_credit does not affect the federal tax treatment of the refund as a refund of state tax as such the refund is generally includible in gross_income unless pursuant to sec_111 the prior payment of state tax did not result in a tax_benefit because the dairy investment_credit is treated as a reduction in state tax_liability not a recovery or reimbursement of the expenditures that qualify a taxpayer for the credit the credit does not affect the basis for federal tax purposes of the assets with respect to which those expenditures are made and it is irrelevant whether the taxpayer took depreciation on those assets or expensed their cost under sec_179 please call if you have any further questions
